DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-12, and 18-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kerselaers et al. (U.S. Pub. No. 2017/0062949, hereinafter "Kerselaers").
Regarding claim 1, Kerselaers teaches (Figs. 1, 5) a near-field device, comprising: a near-field magnetic antenna (105), including a coil (115), configured to receive or transmit near- field magnetic signals; a near-field electric antenna (120) configured to receive or transmit near-field electric signals; and a set of electrical 
Regarding claim 2, Kerselaers teaches (Figs. 1, 5) the device of claim 1: wherein both the coil (115) of the near-field magnetic antenna (105), and the conductive surface (surface of 125, 130) of the near-field electric antenna (120) form the boundary around the set of electrical components (140).
Regarding claim 3, Kerselaers teaches (Figs. 1, 5) the device of claim 1: wherein only the coil (115) of the near-field magnetic antenna (105) forms the boundary around the set of electrical components (140).
Regarding claim 4, Kerselaers teaches (Figs. 1, 5) the device of claim 1: wherein only the conductive surface (surface of 125, 130) of the near-field electric antenna (120) forms the boundary around the set of electrical components (140).
Regarding claim 9, Kerselaers teaches (Figs. 1, 5) the device of claim 1: wherein the electrical components (140) form a plane along a Z-axis of the device; wherein the conductive surface (surface of 125, 130) of the near-field electric antenna (120) is a first conductive surface (surface of 125); further comprising a second conductive surface (surface of 130) included in the near-field electric antenna (120); and wherein the first conductive surface (surface of 125) and the second conductive surface (surface of 130) are separated at a distance along the Z-axis based on a near-field electric signal received and/or transmitted by the near-field electric antenna (120).

    PNG
    media_image1.png
    376
    525
    media_image1.png
    Greyscale

Regarding claim 10, Kerselaers teaches (Figs. 1, 5) the device of claim 9: wherein the distance is a greatest distance along the Z-axis.
Regarding claim 11, Kerselaers teaches (Figs. 1, 5) the device of claim 1: wherein the electrical components (140) form a plane along a Z-axis of the device; wherein the conductive surface (surface of 125, 130) of the near-field electric antenna (120) is a first conductive surface (surface of 125); further comprising a second conductive surface (surface of 130) included in the near-field electric antenna (120); wherein the first conductive surface (surface of 125) forms a plane slightly higher than the electrical components (140) along the Z-axis; and wherein the second conductive surface (surface of 130) forms a plane slightly lower than the electrical components (140) along the Z-axis.
Regarding claim 12, Kerselaers teaches (Figs. 1, 5) the device of claim 1: wherein the electrical components (140) form a plane along a Z-axis of the device; wherein the conductive surface (surface of 125, 130) of the near-field electric antenna (120) is a first conductive surface (surface of 125); further comprising a second conductive surface (surface of 130) included in the near-field electric antenna (120); and 
Regarding claim 18, Kerselaers teaches (Figs. 1, 5) the device of claim 1: wherein the electrical components (140) include a near-field antenna tuning circuit and a transceiver (Par. 16).
Regarding claim 19, Kerselaers teaches (Figs. 1, 5) the device of claim 1: wherein either the coil (115) of the near-field magnetic antenna (105), or the conductive surface (surface of 125, 130) of the near-field electric antenna (120) has a planar topology; and wherein the planar topology includes: a circle, a rectangle, a polygon, an oval, or a diamond.
Regarding claim 20, Kerselaers teaches (Figs. 1, 5) the device of claim 1: further comprising a voltage boost coil (615/617) electrically coupled to the near-field electric antenna (120) and configured to boost a voltage (Pars. 44, 55) from the electrical components (140) sent to the near-field electric antenna (120) in a transmit mode; and wherein the voltage boost coil (115) is electrically coupled to both the near-field electric antenna (120) and the near-field magnetic antenna (105) at a near-field antenna signal feeding connection (635/637.
Regarding claim 21, Kerselaers teaches (Figs. 1, 5) the device of claim 20: wherein the voltage boost coil (115) is included in the boundary around the set of electrical components (140).
Regarding claim 22, Kerselaers teaches (Figs. 1, 5) the device of claim 1: wherein the device is embedded in at least one of: a wearable device, an earbud, a hearing aid, or a headphone (Par. 44, “This antenna system may be integrated into very 
Regarding claim 23, Kerselaers teaches (Figs. 1, 5) the device of claim 1: wherein the boundary is a continuous boundary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kerselaers et al. (U.S. Pub. No. 2017/0062949, hereinafter "Kerselaers") in view of Rawat et al. (U.S. Pub. No. 2005/0134520, hereinafter "Rawat").
Regarding claim 5, Kerselaers teaches the device of claim 1. 
Kerselaers does not explicitly teach the device of claim 1: wherein the near-field device is encapsulated with a flexible material.
However, Rawat teaches (Figs. 2A-3b) a near-field device wherein the device is encapsulated with a flexible material (100A/100B) (Par. 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerselaers to have the device encapsulated with a flexible material in order to provides physical protection for the antenna and provides a suitable and predictable dielectric constant for the antenna as taught by Rawat (Par. 43). 
Regarding claim 6, Kerselaers teaches the device of claim 5. 

However, Rawat teaches (Figs. 2A-3b) a near-field device wherein the flexible material (100A/100B) is a dielectric material (Par. 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerselaers to have the flexible material be a dielectric material in order to provides physical protection for the antenna and provides a suitable and predictable dielectric constant for the antenna as taught by Rawat (Par. 43). 
Regarding claim 7, Kerselaers teaches the device of claim 5. 
Kerselaers does not explicitly teach the device of claim 5 wherein the flexible material hermetically seals the electrical components from an external environment.
However, Rawat teaches (Figs. 2A-3b) a device wherein the flexible material (100A/100B) hermetically seals the electrical components (135, 180) from an external environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerselaers to have the flexible material hermetically seal the electrical components from an external environment in order to provides physical protection for the antenna and provides a suitable and predictable dielectric constant for the antenna as taught by Rawat (Par. 43). 
Regarding claim 8, Kerselaers teaches the device of claim 5, wherein the conductive surface of the near-field electric antenna is a first conductive surface; further comprising a second conductive surface included in the near-field electric antenna. 

However, Rawat teaches (Figs. 2A-3b) a near-field device wherein the first conductive surface is attached to a top layer of the flexible material (100A/100B) and the second conductive surface is attached to a bottom layer of the flexible material (100A/100B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerselaers to have the first conductive surface attached to a top layer of the flexible material and the second conductive surface attached to a bottom layer of the flexible material in order to provides physical protection for the antenna and provides a suitable and predictable dielectric constant for the antenna as taught by Rawat (Par. 43). 
Regarding claim 13, Kerselaers teaches the device of claim 1. 
Kerselaers does not explicitly teach wherein the device is encapsulated with a flexible material; and wherein the flexible material is configured to be pierced by another device to create a via.
However, Rawat teaches (Figs. 2A-3b) a near-field device wherein the near-field device is encapsulated with a flexible material (100A/100B); and wherein the flexible material (100A/100B) is configured to be pierced by another device to create a via (130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerselaers to have the near-field device encapsulated with a flexible material; and wherein the flexible material is configured to be pierced by another device to create a via in order to provides physical 
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “the flexible material is configured to be pierced by another device to create a via” does not distinguish the present invention over the prior art of Kerselaers in view of Rawat who teaches the structure as claimed.
Regarding claim 14, Kerselaers teaches the device of claim 13. 
Kerselaers does not explicitly teach the device of claim 13 wherein the flexible material is configured to be pierced by a hypodermic needle.
However, Rawat teaches (Figs. 2A-3b) a near-field device encapsulated in a flexible material (100A/100B) wherein the flexible material (100A/100B) is configured to be pierced by a hypodermic needle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerselaers to have the flexible material is configured to be pierced by a hypodermic needle in order to provides physical protection for the antenna and provides a suitable and predictable dielectric constant for the antenna as taught by Rawat (Par. 43). 
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in 
Regarding claim 15, Kerselaers teaches the device of claim 1. 
Kerselaers does not teach the device of claim 1: further comprising a via; wherein the via is within the boundary.
However, Rawat teaches (Figs. 2A-3b) a near-field device comprising a via (130); wherein the via (130) is within the boundary (boundary of 100A/100B on 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerselaers to have the device comprise a via; wherein the via is within the boundary in order to provides physical protection for the antenna and provides a suitable and predictable dielectric constant for the antenna as taught by Rawat (Par. 43). 
Regarding claim 16, Kerselaers teaches the device of claim 15. 
Kerselaers does not teach the device of claim 15: wherein the via is centered within the boundary.
However, Rawat teaches (Figs. 2A-3b) a near-field device wherein the via (130) is centered within the boundary (boundary of 100A/100B on 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerselaers to have the via 
Regarding claim 17, Kerselaers teaches the device of claim 1. 
Kerselaers does not explicitly teach the device of claim 1: wherein the electrical components are physically supported by a rigid substrate and the near-field magnetic and electric antennas are physically supported only by the flexible material.
However, Rawat teaches (Figs. 2A-3b) a near-field device wherein the electrical components (135, 180) are physically supported by a rigid substrate and the near-field magnetic and electric antennas are physically supported only by the flexible material (100A/100B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerselaers to have the electrical components physically supported by a rigid substrate and the near-field magnetic and electric antennas physically supported only by the flexible material in order to provides physical protection for the antenna and provides a suitable and predictable dielectric constant for the antenna as taught by Rawat (Par. 43). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                    
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845